Case 5:19-cv-02000-DFM Document 22 Filed 12/10/20 Page 1of1 Page ID #:1115

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION
DENNIS B., Case No. ED CV 19-02000-DFM
Plaintiff, JUDGMENT

V.

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

 

In accordance with the Memorandum Opinion and Order filed herewith,
IT IS HEREBY ADJUDGED that the decision of the Commissioner of

Social Security is affirmed and this matter is dismissed with prejudice.

Date: December 10, 2020 y y
DOUGLAS F. McCO CK

United States Magistrate Judge

 
